962 F.2d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnny R. HUFF, Plaintiff-Appellant,v.SHERIFF OF CHESTERFIELD COUNTY JAIL, Defendant-Appellee.
No. 92-6235.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 20, 1992Decided:  May 8, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-91-688-N)
Johnny R. Huff, Appellant Pro Se.
Steven Lloyd Myers, County Attorney's Office, Chesterfield, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Johnny R. Huff appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Huff v. Sheriff of Chesterfield County Jail, No. CA-91-688-N (E.D. Va.  Feb. 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED